Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 03/09/2021.
In accordance with Applicant’s amendment, claims 1, 6, 11, and 13 are amended.  Claims 1-11 and 13 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The amendment to the Title of the invention has been entered and the objection to the Title is withdrawn in response.
The 35 U.S.C. §112(b) rejection of claim 6 is withdrawn in response to applicant’s amendment removing the indefinite language from the claim.
The 35 U.S.C. §102(a)(1) rejection of claims 1-3, 9-11, and 13 is withdrawn in response to applicant’s amendment, however a new ground of rejection is applied to these claims under §103 in the instant office action.

Response to Arguments
With respect to Applicant’s arguments concerning the §101 rejection of 1-11 and 13 (Remarks at pgs. 8-11), these arguments have been considered, but are not persuasive.
With respect to the §101 rejection, Applicant argues under Step 2A of the eligibility inquiry that “the claims demonstrate a practical application of the exception” (Remarks at pg. 8), and cites the “Finjan Memorandum” and the Finjan and Core Wireless decisions discussed therein while asserting that “independent claims 1, 11, and 13 relate to offering recommendation information to a user based on detecting whether a user has exited a store without a purchase action based on determining whether the user came in proximity with a point of sale device,” which applicant suggests “can save network resources” and thus amounts to “a software-based invention focused on improving computer technology.”
In response, the Examiner notes that in Core Wireless, the Federal Circuit recognized that the claims recite a specific improvement over prior art systems via the improved user interface for summarizing applications, citing the specification's support for the improvement particularly to electronic devices with small screens and the noted deficiency of prior art interfaces related to the functioning of the computer, such as the prior art interfaces' requirement for a user "to scroll around and switch views many times to find the right data/functionality."  In contrast, Applicant's claims and specification do not identify any technological deficiency in the prior art that is resolved through Applicant’s invention.  Although Applicant suggests that paragraphs [0003] – [0005] of the Specification describe a specific technical problem, the Examiner emphasizes that the problem alluded to in these paragraphs appears to be a business-related problem with no discernible nexus to technology.  Similarly, in Finjan, the technical improvement was found to enable “more flexible and nuanced virus filtering” by reciting specific steps for generating a security profile identifying suspicious code and linking it to a downloadable to accomplish the desired result, which is a fact pattern, solution, and technical improvement not found in Applicant’s claims.
In response to Applicant’s suggestion that the claimed solution “can save network resources” and thus amounts to “a software-based invention focused on improving computer technology,” neither the claims nor the Specification have been shown to contemplate, discuss, or even allude to a solution directed toward conserving network resources.  Similarly, while no improvement over prior art techniques has been shown, even assuming arguendo that an improvement in making recommendations were achieved, this would not be reasonably considered as an improvement in technology since to technology has been modified or impacted beyond merely applying a generic computer to perform the abstract idea.  Instead, any such improvement would fall within the scope of the abstract idea itself via improving recommendations pursuant to business/marketing activity through the use of existing technology (general purpose computer), and thus devoid of any improvement analogous to those recognized by the Federal Circuit in the Finjan and Core Wireless decisions.  Moreover, even if Applicant’s claimed invention were understood as yielding an incidental reduction in the use of network resources (which has not been shown, and wherein the Examiner further emphasizes that no network or network resources are even recited in the claims), this would amount at most to an ancillary result of the business-focused solution to which the claims are directed.  Moreover, if Applicant’s position were adopted, then virtually any abstract idea would be deemed eligible if performed manually or if computing operations were reduced by simply eliminating/filtering some unnecessary processing tasks since a reduction/elimination in computational/network resources would necessarily be achieved.
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

With respect to Applicant’s arguments with respect to the 35 USC §102/§103 rejections applied to the claims in the previous office (Remarks at pgs. 11-13), these arguments have been reviewed, but are primarily raised in support of the new limitations added to independent claims 1, 11, and 13 and are therefore believed to be fully addressed in the new ground of rejection under §103 set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11, and 13 each recite the limitation of “the history of a second user,” which lacks antecedent and renders the claims indefinite because a history of a second user has not been introduced into the claims.  Appropriate correction is required. 
Claims 2-10 depend from claim 1 and fail to cure the §112(b) deficiency noted above, and are therefore similarly indefinite based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the information processing device (claims 1-10), information processing method (claim 11), and non-transitory storage medium (claim 13) are directed to potentially eligible categories of subject matter (i.e., machine, process, and article of manufacture, respectively).  Accordingly, claims 1-11 and 13 satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into both the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG.  Specifically, the claims recite limitations falling under the “Certain methods of organizing human activity” grouping by reciting steps  for managing commercial interactions and/or marketing/sales activities or behaviors by detecting users (e.g., customers) exiting shops and making recommendations based thereon (e.g., purchase recommendations).  Similarly, the claims recite steps falling under the “Mental Processes” abstract idea groupings by reciting steps that can be performed in the human mind (via observation, evaluation, judgment, or opinion).  The limitations reciting the abstract idea, as set forth in independent claim 1, are:  detect that a user has exited a shop; detect that a user has made a purchase action; store a history that a user has not made a purchase action; and recommendation … transmit recommendation information to a first user, wherein the recommendation information is based on the history or a second user who has not made a purchase action in a shop where the first user exited and information of the shop the first user exited.  Independent claims 11 and 13 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1/11/13 are directed to: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, first/second detecting code, accumulating code, recommendation code (claim 1), method executed by an information processing device including at least one processor (claim 11), and a non-transitory storage medium readable by a computer (claim 13).  These computing elements have been fully considered, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Similarly, although the transmit step is addressed above as part of the abstract idea, even if considered as an additional element and evaluated separately, this element is directed to insignificant extra-solution data output activity, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1/11/13 are directed to: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, first/second detecting code, accumulating code, recommendation code (claim 1), method executed by an information processing device including at least one processor (claim 11), and a non-transitory storage medium readable by a computer (claim 13).  These computing elements have been fully considered, but determined to require, at most, generic computing elements and instructions/software that serve to tie the abstract idea to a particular technological environment (see, e.g., Spec. at paragraphs 27, 43-44, 109, and Fig. 4), similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Similarly, although the step to transmit…information may be considered part of the abstract idea itself, even if evaluated as an additional element, this step would be considered as being directed to insignificant extra-solution output activity (transmitting data), which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-10 recite the same abstract idea as recited in the independent claims, and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) or include additional elements that fail to integrate the abstract idea into a practical application or add significantly more.  In particular, claims 2-10 recite limitations that merely refine the abstract idea by reciting additional details/steps that can be performed in the human mind (via observation, evaluation, judgment, or opinion) or that set forth activities for managing commercial interactions (marketing/sales activities or behaviors) or personal behavior of customers pursuant to detecting users (e.g., customers) exiting shops and making recommendations based thereon which, as noted above in the discussion of independent claim 1, fall within the “Mental Processes” and “Certain methods of organizing human activity” abstract idea groupings set forth in the 2019 PEG.  The additional elements in claims 2-10 for using code, at least one processor, and transmitting information, when evaluated under Step 2A Prong Two and Step 2B, do not amount to a practical application or significantly more since they merely involve a generic computer (and instructions/code) and insignificant extra-solution output activity (transmitting data), which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea, as noted above in the discussion of the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the ordered combination of elements encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 13 are ejected under 35 U.S.C. §103 as unpatentable over Beck et al. (US 2013/0191213, hereinafter “Beck”) in view of Masuko (US 2014/0108202) in view of Wong (US 2017/0091812).

Claims 1/11/13:  As per claim 1, Beck teaches an information processing device (paragraphs 259, 604-620, and Figs. 6-7: computer-implemented method; computer system; data processing system) comprising:
at least one memory configured to store computer program code (paragraphs 259, 604-620, and Figs. 6-7:  In one embodiment, the memory (167) includes one or more of: ROM (Read Only Memory), volatile RAM (Random Access Memory), and non-volatile memory, such as hard drive, flash memory, etc.; computer-readable media include but are not limited to recordable and non-recordable type media such as volatile and non-volatile memory devices, read only memory (ROM), random access memory (RAM), flash memory devices, floppy and other removable disks, magnetic disk storage media, optical storage media (e.g., Compact Disk Read-Only Memory (CD ROMS), Digital Versatile Disks (DVDs), etc.), among others);
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including (paragraphs 611, 614-615, and Figs. 6-7:  execution of the code/instructions by a processor, such as a microprocessor; executed by one or more processors in a computer):
first detecting code configured to cause the at least one processor to detect that a user has exited a shop (paragraph 316:  detect (713) the user (101) leaving a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant). If the mobile device (411) detects that the user (101) is leaving the premises of the merchant; See also, paragraph 614:  the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory);
second detecting code configured to cause the at least one processor to detect that a user has made a purchase action (paragraphs 114, 144, 167, 172, 193, 196, 210, 237, 317, and 321:  e.g., determine that the consumer purchased a flat panel television produced by Company B; when the user (101) makes an online purchase from a web page that contains an advertisement that is tracked with the cookie identity, the cookie identity can be correlated to the online transaction and thus to the account of the user; transaction handler (103) can store the information about the purchases as part of the loyalty record (187). The information about the purchases may identify specific items or services purchased by the member; merchant may enroll a user (101) into a loyalty program when the user (101) is making a purchase at the transaction terminal; user (101) may enter into transactions with various online and "brick and mortar" merchants…may involve the purchase of various items of goods and services…identified by SKU numbers or other information that specifically identifies the goods and services purchased by the user; transaction handler (103) is configured to cooperate with the media controller (115) to facilitate real-time interaction with the user (101) when the payment of the user (101) is being processed by the transaction handler (103). The real-time interaction provides the opportunity to impact the user experience during the purchase; real-time messages (204) include offers (186) provided according to the offer rules (203) and are used to influence customer behaviors while the customers are in the purchase mode);
recommendation code configured to cause the at least one processor to transmit recommendation information to a first user, wherein the recommendation information is based on … information of the shop the first user has exited (paragraphs 316, 353, and 356:  device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant [i.e., recommendation information] to induce the user (101) to return to the store of the merchant [i.e., the shop the first user has exited]; when user (1106) is leaving proximity (1105), SHOPPING PROXIMITY REVISALS may be triggered by the data sent from user's user device (1107) indicating that the user is leaving the proximity and SHOPPING PROXIMITY REVISALS may determine a parting offer(s) to the user for bringing him/her back to the merchant location and make a purchase; if the velocity of user (1110) leaving the proximity is low, it may indicate that user is walking, and an offer(s) should be triggered at a shorter distance from merchant's location than if user was detected driving a car). 

Beck does not teach:
an accumulating code configured to cause the at least one processor to store a history that a user has not made a purchase action;
wherein the recommendation information is based on the history of a second user who has not made a purchase action in a shop.

Masuko teaches:
an accumulating code configured to cause the at least one processor to store a history that a user has not made a purchase action (paragraphs 14 and 18:  of a non-purchase history stored in a non-purchase history storage means storing the non-purchase history indicating that the other user determined to purchase the item for sale and thereafter cancelled the purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck with Masuko because the references are analogous since each is directed to features for evaluating consumer behavior and providing recommendations based thereon, which is within applicant’s field of endeavor of transmitting information to users exiting shops, and because combining the teachings of Beck with Masuko’s feature for storing a history that a user has not made a purchase action, as claimed, would serve the motivation to provide recommendations to a user based on information learned from other similar users and to improve intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements (Beck at paragraph 48); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Beck and Masuko do not teach:
wherein the recommendation information is based on the history of a second user who has not made a purchase action in a shop.

Wong teaches:
wherein the recommendation information is based on the history of a second user who has not made a purchase action in a shop (paragraphs 39-41, 56-70,  and Figs. 2A/B:  describing the use of correlation data about different customers and competing business entities in order to predict and prevent undesired actions by a customer, such as by predicting that a customer waiting in line for a lengthy duration at a first coffee store is likely to exit and purchase coffee at a second coffee store based on historical information from other customers’ behavior in existing the coffee shop under similar circumstances, which is used to provide recommendations in the form of discounts, e.g., 10%, off their coffee purchase to deter the customer from exiting the shop and purchasing coffee from the second/competing shop).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck/Masuko with Wong because the references are analogous since each is directed to features for evaluating consumer behavior and providing recommendations based thereon, which is within applicant’s field of endeavor of transmitting information to users exiting shops, and because combining the teachings of Beck/Masuko with Wong’s feature for providing recommendation information based on the history of a second user who has not made a purchase action in a shop, as claimed, with the motivation of lowering the probability that a potential customer will take an undesired action, such as purchasing a product at a second/competing store (Wong at paragraphs 36 and 65); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 13 are directed to an information processing method executed by an information processing device (claim 11) and a non-transitory storage medium readable by a computer (claim 13) for performing substantially similar limitations as set forth in claim 1 and discussed above.  Beck, in view of Masuko/Wong, teaches an information processing method executed by an information processing device and a non-transitory storage medium readable by a computer for performing the limitations discussed above (Beck at paragraphs 259, 604-620, and Figs. 6-7: computer-implemented method; computer system; data processing system; execution of the code/instructions by a processor, such as a microprocessor; executed by one or more processors in a computer) and claims 11/13 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  Beck further teaches wherein the detecting code is configured to cause the at least one processor to detect that a user has taken a purchase action in the shop (paragraphs 126, 194, and 321:  correlation result (123) provides details on the purchases and/or indicates the effectiveness of the user specific advertisement data; profile for the user (101) may include an identification of the goods and services historically purchased by the user; AI engine is configured in one embodiment to correlate the user scan activities with purchase activities to formulate offers (186). For example, after the AI engine determines that the user (101) bought a new TV and is now scanning for DVD players, the AI engine is configured to generate an offer of 20% off purchasing a DVD player with a sound system). 

Claim 3:  Beck further teaches wherein the recommendation code is configured to cause the at least one processor to transmit information relating to a shop from which an exit from the shop is detected as the recommendation information when a purchase action is not detected in the shop from which the exit from the shop is detected (paragraph 316 and Figs. 20-21:  if the user (101) decides to leave the store, either abandoning the intent to shop or in order to purchase the item from a cheaper local retailer from the list generated by the barcode scanner, the mobile device (411) is configured to detect (713) the user (101) leaving a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant). If the mobile device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant to induce the user (101) to return to the store of the merchant). 

Claim 9:  Beck further teaches wherein the detecting code is configured to cause the at least one processor to detect an exit from a shop by a change from a state with a detection of a user being located within a predetermined area to a state without the detection (paragraphs 316, 347, and Figs. 20-21: detect (713) the user (101) leaving a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant)). 

Claim 10:  Beck further teaches wherein the detecting code is configured to cause the at least one processor to detect a user's exit from a shop by using a short-range wireless communication (paragraphs 316, 348, 562, 576, and Figs. 20-21:  detect (713) the user (101) leaving a predetermined region containing the retail location of the merchant (e.g., as defined by a geo-fence defined as a virtual perimeter for a real-world geographic area of the merchant); user device may communicate via a communication protocol, such as, but not limited to: Wi-Fi, Bluetooth; near field communications (NFC) device configured to read data via magnetic field coupling (in accordance with ISO standard 14443/NFC), a Bluetooth transceiver).

Claims 4 and 7 are ejected under 35 U.S.C. §103 as unpatentable over Beck et al. (US 2013/0191213, hereinafter “Beck”) in view of Masuko (US 2014/0108202) in view of Wong (US 2017/0091812), as applied to claim 2 above, and further in view of Townsend et al. (US 2010/0063891, hereinafter “Townsend”).

Claim 4:  Beck, in view of Masuko/Wong, teaches the limitations of claim 2 as set forth above.  With respect to claim 4, Beck teaches wherein the recommendation code is configured to cause the at least one processor to transmit information and when a purchase action is not detected in a shop from which an exit from the shop is detected (as discussed in the rejection of claim 1 above), but does not teach information relating to a substitute shop as the recommendation information…, the substitute shop being a shop different from the shop from which the exit from the shop is detected.
Townsend teaches transmit information relating to a substitute shop as the recommendation information when a purchase action is not detected in a shop from which an exit from the shop is detected, the substitute shop being a shop different from the shop from which the exit from the shop is detected (paragraph 72:  device 100 can provide a message to a retail store when the customer has left or is leaving the store, which may be determined on device 100 by monitoring location data, or may be determined by a wireless receiver in the store (e.g., a wi-fi access point, Bluetooth receiver, infrared receiver, etc.) detecting that device 100 has left a range of wireless communication; an on-line store or other physical store located near the store can receive a message from device 100 and provide that the customer is in the store and provide bidding or other information to incentivize the customer to leave the store. Further, if the location indicates that the customer has left the store, an on-line store or other physical store can provide information about the product or pricing information or other bidding to incentivize the customer to view its website or enter its store). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck/Masuko/Wong with Townsend because the references are analogous since each is directed to features for providing consumers with location-based targeted communications, which is within applicant’s field of endeavor of transmitting information to users exiting shops, and because modifying Beck’s transmitted information to include information relating to a substitute shop, as taught by Townsend,  would have provided the expected benefit of detecting and exploiting a sales opportunity, which is an advantage to the merchant (i.e., targeted sale opportunity) as well as to the consumer (e.g., opportunity to purchase an item from second retailer that was unavailable or overpriced at first retailer); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Townsend’s transmitted information relating to a substitute shop for Beck’s transmitted recommendation information involves the simple substitution of one known element for another known element, which yields a predictable result of transmitting a specific type of recommendation for the user exiting the shop, i.e., an alternative shop recommendation.

Claim 7:  Beck further teaches wherein the recommendation code is configured to cause the at least one processor to transmit the recommendation information using information of time at which a user takes an action (paragraphs 45, 47, and 316:  target real-time messages at the users; analytics platform is configured to use the transaction data and real-time shopping behavior to more efficiently target consumers; If the mobile device (411) detects that the user (101) is leaving the premises of the merchant, the AI engine computes a sweetened offer (186) from the merchant to induce the user (101) to return to the store of the merchant).

Claim 5 is rejected under 35 U.S.C. §103 as unpatentable over Beck et al. (US 2013/0191213, hereinafter “Beck”) in view of Masuko (US 2014/0108202) in view of Wong (US 2017/0091812) in view of Townsend et al. (US 2010/0063891, hereinafter “Townsend”), as applied to claim 4 above, and further in view of Jack et al. (US 2016/0302037, hereinafter “Jack”).

Claim 5:  Beck, in view of Masuko/Wong/Townsend, teaches the limitations of claim 4 as set forth above, but does not teach wherein the recommendation code is configured to cause the at least one processor not to transmit the recommendation information relating to the substitute shop when the substitute shop is unavailable. 
Jack teaches cause the at least one processor not to transmit the recommendation information relating to the substitute shop when the (substitute) shop is unavailable (paragraph 42: Dynamic beacon information can also be temporal. For example, augmented beacon notifications can be disabled during hours that a particular sponsor's store is closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck/Masuko/Wong/Townsend with Jack because the references are analogous since each is directed to features for providing consumers with location-based targeted communications, which is within applicant’s field of endeavor of transmitting information to users exiting shops, and because modifying Beck/Townsend to incorporate a feature wherein a recommendation is not transmitted when a shop is unavailable, as taught by Jack, would have provided the expected benefit of ensuring consumers are not directed to a closed shop which is in the interest of good customer service since it helps to avoid wasting a consumer’s time/effort when seeking a product that is unobtainable due to the seller/shop being unavailable; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. §103 as unpatentable over Beck et al. (US 2013/0191213, hereinafter “Beck”) in view of Masuko (US 2014/0108202) in view of Wong (US 2017/0091812) in view of Townsend et al. (US 2010/0063891, hereinafter “Townsend”), as applied to claim 4 above, and further in view of Tiwary et al. (US 2016/0358122, hereinafter “Tiwary”).

Claim 6:  Beck, in view of Masuko/Wong/Townsend, teaches the limitations of claim 4  does not teach the limitation of claim 6.
Tiwary teaches wherein when a plurality of the substitute shops are extracted, the recommendation code is configured to cause the at least one processor to transmit information of one or more shops in descending order of a number of purchase actions are detected as the recommendation information (paragraph 57: recommendation module 256 analyses the transaction records to determine past spending behaviour of the user. For example, the recommendation module 256 may determine, from the transaction records, which type(s) of merchant or which particular merchant(s) the user has made the most purchases (or the purchases with the highest total value) from in a predetermined period (e.g., the past 12 months, the past 6 months, the past month, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck/Masuko/Wong/Townsend with Tiwary because the references are analogous since each is directed to features for providing consumers with targeted marketing communications, which is within applicant’s field of endeavor of transmitting information to users exiting shops, and because modifying Beck/Masuko/Wong/Townsend to incorporate a feature wherein recommendations are transmitted of one or more shops in descending order of a number of purchase actions are detected as the recommendation information, as taught by Tiwary, would have provided the expected benefit of directed a customer to the most known, trusted, or popular shop from which to make a purchase, or with whom a customer has shown a willingness to make purchases from in the past; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. §103 as unpatentable over Beck et al. (US 2013/0191213, hereinafter “Beck”) in view of Masuko (US 2014/0108202) in view of Wong (US 2017/0091812) in view of Townsend et al. (US 2010/0063891, hereinafter “Townsend”), as applied to claim 4 above, and further in view of Angell et al. (US 2008/0249858, hereinafter “Angell”).

Claim 8:  Beck, in view of Masuko/Wong/Townsend, teaches the limitations of claim 4 as set forth above, but does not teach wherein the recommendation code is configured to cause the at least one processor to transmit the recommendation information using meteorological phenomenon information relating to a location of a user as a transmission target. 
Angell teaches cause the at least one processor to transmit the recommendation information using meteorological phenomenon information relating to a location of a user as a transmission target (paragraphs 38 and 199: marketing messages may be transmitted to a digital display device for presentation to a customer within digital customer marketing environment; as the weather becomes warmer and customers change their parking habits to take advantage of shaded or covered parking, the analysis server of the illustrative embodiments recognizes these changes in event patterns and modifies marketing strategies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck/Masuko/Wong/Townsend with Angell because the references are analogous since each is directed to features for providing consumers with location-based targeted communications, which is within applicant’s field of endeavor of transmitting information to users exiting shops, and because modifying Beck/Townsend to incorporate a feature wherein recommendations are transmitted using information using meteorological phenomenon, as taught by Angell, would have provided the expected benefit of using location and weather related intelligence to target consumers more effectively based on behavhior related thereto (e.g., taking into account customers’ change in parking locations due to weather changes, see Angell at paragraph 199) ; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramchandani et al. (US 2012/0316953):  discloses a reader network system for presence management in a physical retail environment, including providing a recommendation/offer to a customer detected existing a merchant’s premises (paragraph 99:  FIG. 11 illustrates an example screenshot of a display appearing on the customer's mobile device when the customer receives an offer upon exit of the merchant's premises).
Wang et al. (US 2015/0324812): discloses a method/device for obtaining customer traffic distribution (paragraphs 42, 47, 52, 61, 93, 117, and Figs. 1-8).
Sorensen (US 2004/0111454): discloses shopping environment analysis features.
Frost & Sullivan: Digital Proximity Marketing: Short-Range Wireless Technologies Potential Says Frost & Sullivan. Anonymous. M2 Presswire [Coventry] 09 Mar 2009:  discloses the application or short-range wireless technologies for proximity-based targeted marketing to consumers (via their mobile devices) identified as having specific interests.
Proximity marketing: NFC vs. Bluetooth and Wi-Fi.  Romanov, Alex. Network World: NA. Network World, Inc. (Oct 12, 2012):  discloses the use of mobile devices and short-range communication protocols to facilitate location-based marketing campaigns. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
04/13/2021